UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 01-4671
MARLON STAFFORD BENJAMIN,
             Defendant-Appellant.
                                       
            Appeal from the United States District Court
       for the Middle District of North Carolina, at Durham.
             N. Carlton Tilley, Jr., Chief District Judge.
                            (CR-01-125)

                      Submitted: March 21, 2002

                      Decided: March 29, 2002

Before NIEMEYER, WILLIAMS, and MICHAEL, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Louis C. Allen, III, Federal Public Defender, John A. Dusenbury, Jr.,
Assistant Federal Public Defender, Greensboro, North Carolina, for
Appellant. Anna Mills Wagoner, United States Attorney, Sandra J.
Hairston, Assistant United States Attorney, Greensboro, North Caro-
lina, for Appellee.
2                     UNITED STATES v. BENJAMIN
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Marlon Stafford Benjamin appeals his conviction after a condi-
tional plea of guilty to possession with intent to distribute cocaine
base ("crack") in violation of 21 U.S.C.A. § 841(a)(1), (b)(1)(A)
(West 1999 & Supp. 2001), and possession of a firearm during a drug
trafficking crime in violation of 18 U.S.C.A. § 924(c)(1)(A)(i) (West
2000). Benjamin challenges the denial of his motion to suppress evi-
dence obtained during the allegedly illegal investigatory stop of his
vehicle. We affirm.

   Benjamin contends that the information provided to the officers
was not sufficiently reliable to provide reasonable suspicion to sup-
port the stop of his vehicle. We disagree. Although an anonymous tip,
by itself, is not sufficient to form the basis for an investigative stop
under Terry v. Ohio, 392 U.S. 1 (1968), "there are situations in which
an anonymous tip, suitably corroborated, exhibits sufficient indicia of
reliability to provide reasonable suspicion to make an investigatory
stop." Florida v. J.L., 529 U.S. 266, 270 (2000) (citing Alabama v.
White, 496 U.S. 325 (1990)).

   Here, in addition to the anonymous tip, the officers had information
which had been provided by Benjamin’s girlfriend, Ms. Walker. Ben-
jamin argues that her statement was not reliable because she provided
the information out of anger or to get revenge on Benjamin. However,
some of the information provided by Ms. Walker was consistent with
the officer’s knowledge. Also, because Ms. Walker provided the
information in person, the officer had the opportunity to judge her
credibility, and Ms. Walker could have been held accountable if she
had made false accusations to the officer. As in United States v.
Christmas, 222 F.3d 141 (4th Cir. 2000), cert. denied, 531 U.S. 1098
(2001), we find that "these factors make the information provided in
this case more trustworthy and reliable than the anonymous tip at
                      UNITED STATES v. BENJAMIN                        3
issue in J.L." Id. at 144; see United States v. Salazar, 945 F.2d 47, 50-
51 (2d Cir. 1991) (holding that "face-to-face informant must, as a
general matter, be thought more reliable than an anonymous tele-
phone tipster"); United States v. Gorin, 564 F.2d 159, 160-61 (4th
Cir. 1977) (same).

   We find no error by the district court in finding that, based on the
two tips provided to officers—corroborated as they were by each
other and by the officers’ independent knowledge and further
corroboration—there was sufficient articulable suspicion to stop Ben-
jamin’s vehicle. See United States v. Rusher, 966 F.2d 868, 873 (4th
Cir. 1992) (providing standard). Accordingly, we affirm the district
court’s order denying Benjamin’s motion to suppress evidence seized
as a result of the investigatory stop. We dispense with oral argument
because the facts and legal contentions are adequately presented in the
materials before the court and argument would not aid the decisional
process.

                                                            AFFIRMED